Citation Nr: 1647322	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-21 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $440 assessed to recoup spousal benefits paid during a time when the Veteran was unmarried.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of n March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the Veteran resides in Florida, the St. Petersburg RO has jurisdiction over his claims file.  

In August 2016, the Veteran testified at a hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

A careful review of the Veteran's written submissions and testimony shows that his concerns lie with a claim of entitlement to reimbursement of $2,050.40 paid to VA while his waiver appeal was in progress.  Nothing in the record reflects that this issue was addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, it is REFERRED to the RO for appropriate action. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

In an August 2013 submission, as well as on his November 2013 VA Form 9 and in his August 2016 testimony, the Veteran agreed that the $440 overpayment is valid.  


CONCLUSION OF LAW

The issue before the Board of entitlement to waiver of an overpayment in the amount of $440 the Board is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this decision is entitlement to a waiver of an overpayment of $440 assessed due to the Veteran receiving payments for a dependent spouse during a time when he was not married.  A review of the record shows that this appeal should be dismissed.

The Veteran filed his first claim of entitlement to service connection for VA benefits in January 1992.  At that time, he indicated that he had married LMD in July 1971.  The next document provided by the Veteran that discusses his dependents was received in August 2002.  The VA Form 21-0538, Status of Dependents Questionnaire, received at that time stated that the Veteran was married to KLD as of November 1996.  Nothing received prior to August 2002 suggests that the Veteran's marriage to LMD had ended. 

For unknown reasons, action was not taken to remove LMD from the Veteran's award in 2002 or to verify his marriage to KLD.  In January 2011, a notice proposing to reduce his benefits, effective February 1, 1992, was sent to the Veteran.  The notice indicated that December 1991 was the last date VA knew he was married to LMD.  

In February 2011, the Veteran replied that he and LMD had divorced in December 1995 and that he had notified VA of the change in January 1996.  At that time, the Veteran also indicated that he and KLD were divorced as of February 2011.  These statements were accompanied by a copy of the divorce decree for the divorce from KLD.

In March 2011, the RO advised the Veteran that the compensation to which he was entitled was being reduced, effective January 1, 1996, the month after his divorce from LMD.  The RO also informed him that KLD would not be added as a dependent without further documentation.  In April 2011, an overpayment of $9,360.40 was assessed. 

A VA 21-686c, Declaration of Status of Dependents, received in April 2011 reports that the Veteran married KLD in November 1996, and that the marriage ended in February 2011.  A copy of the marriage license for the November 1996 marriage was also provided.   As this information was received within one year of the Veteran's February 2011 request to add KLD to his award, KLD was added to the Veteran's compensation as a dependent, effective September 1, 2002, the month after the first notice VA received of the marriage to KLD.  This action reduced the Veteran's overpayment to $3,789.40.  

In April 2013, the Committee on Waivers and Compromises determined that the Veteran should only be held liable for the overpayment incurred during the months he was not married to anyone, that is, the period from January 1996 through October 1996.  The Veteran's overpayment was therefore further reduced, and the total remaining overpayment was $440.00.

In an August 2013 submission, as well as on his November 2013 VA Form 9 and in his August 2016 testimony, the Veteran agreed that the $440 overpayment is valid.  As indicated in the Introduction, the Veteran's arguments have pertained solely to his claim of entitlement to reimbursement of funds paid to VA, which is referred to the RO and is not before the Board at this time.  In light of the above, with regard to the waiver, there remain no issues of fact or law for the Board to adjudicate, and this appeal is dismissed as moot. 38 U.S.C.A. § 7105 (d)(5).  












ORDER

The appeal of the issue of entitlement to waiver of an overpayment in the amount of $440 assessed to recoup spousal benefits paid during a time when the Veteran was unmarried is dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


